276 S.W.3d 908 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Samuel C. TAYLOR, Defendant/Appellant.
No. ED 91164.
Missouri Court of Appeals, Eastern District, Division Three.
February 17, 2009.
Christopher A. Koster, Shaun J. MacKelprang, Jefferson City, MO, for Plaintiff/Respondent.
Matthew Michael Ward, Columbia, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J, CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Samuel C. Taylor (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting him of one count of forcible rape, Section 566.030 *909 RSMo 2000, and sentencing him to twentyfive years' imprisonment. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient evidence that a reasonable juror could have found Appellant guilty beyond a reasonable doubt. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).